Title: From Thomas Jefferson to the Speaker of the House of Delegates, 1 March 1781
From: Jefferson, Thomas
To: Virginia Assembly



Sir
In Council March 1. 1781.

It is with great reluctance that after so long and laborious a Session as the last I have been again obliged to give you the trouble of convening in General Assembly within so short a time and in so inclement a season. But such was the situation of Public Affairs as to render it indispensable.
The six millions of pounds ordered to be emitted at the last Session of assembly, the four millions which the Executive were permitted to issue if necessary, and the money for the purchase of 150 hhds of tobacco estimated to be one million, one hundred and twenty five thousand pounds have been all dispensed in paiment of public debts, in present defence, and preparation for the ensuing campaign, as fast as they could be emitted: and the calls uncomplied with appear to be numerous and distressing. One army of our enemies lodged within our Country, another pointing towards it, and since in fact entered into it, without a shilling in the public coffers, was a situation in which it was impossible to rest the safety of the State.
The invasion which took place on the close of the last session of assembly having necessarily called for the attendance of a number of Militia in the field, interrupted of course the execution of the act for recruiting our quota of troops for the Continental army. Sensible that this would be the consequence, we endeavoured to restrain the calls of Militia to as few Counties as possible, that the residue might proceed undisturbed in this important work. But such has been the course of events as to render indispensible subsequent applications to many other Counties. So that while in some Counties this law is in a regular train of execution, in others it is begun and proceeding under great obstacles and doubts, and in others it has been wholly suspended. This last measure the Executive themselves were obliged to recommend or approve in some instances from a conviction that they could not otherwise draw forth the force of the Counties in the particular point in which that force was wanting.
Accidents derived from the same movements of the enemy delayed the promulgation of the Act for supplying the army with  cloths, provisions and waggons, until it became evident that the times of execution would be elapsed before the laws could be received in many counties. I undertook nothwithstanding to recommend their execution at as early a day as possible, not doubting but that the General Assembly, influenced by the necessity which induced them to pass the Act, would give their sanction to a literal departure from it, where its substance was complied with. I have reason to believe that the zeal of the several Counties has led them to a compliance with my recommendation, and I am therefore to pray a legal ratification of their proceedings, the want of which might expose the instruments of the law to cavil and vexation from some individuals.
These were the subjects which led immediately to the calling of the General Assembly. Others, tho’ of less moment, it is my duty also to lay before you, being now convened.
As the establishment of your regular army will of course be under consideration, while amending the late law for raising regulars, I beg leave to lay before you a letter of the Honble Major General Baron Steuben on that subject, and the proceedings of a convention of Commissioners from the States of New Hampshire, Massachusetts, Rhode island, Connecticut, and New York held at Hartford, as likewise a proposition from Colonel Spotswood for raising a legionary Corps for the defence of the State. Whether it be practicable to raise and maintain a sufficient number of regulars to carry on the war is a question. That it would be burthensome is undoubted, yet it is perhaps as certain that no possible mode of carrying it on can be so expensive to the public and so distressing and disgusting to individuals as by militia.
The approach of the british army under Ld. Cornwallis having rendered supplies of horses for the purpose of mounting our dragoons indispensably necessary for the reasons set forth in the inclosed extract of a Letter from Genl. Greene, and it being apparent that horses, in the route of their march if not used for us would be taken by them and used in subduing us, I undertook to recommend to Genl. Greene the applying to the use of his dragoons horses so exposed, first ascertaining their value by appraisement; and beg leave to rest the justification of the measure on the appearance of things at that moment, and the sense of the General Assembly of it’s necessity. Could any further means be devised for completing those corps of horse it might have the most important effects on the Southern operations.
I am desired to lay before the General Assembly the resolutions  of Congress of Feby 5. and 7. 1781 which accompany this, as also the representations of our officers in captivity in Charles Town in favor of General McIntosh. I likewise beg leave to transmit you the advice of Council for reforming the 1st. and 2d. State regiments, the State Garrison regiment and regiment of artillery.
Mr. Everard having declined resuming the office of auditor to which the General assembly had elected him, the Executive have appointed Bolling Stark esqr. in his room to serve till the meeting of Assembly.
Not doubting but that the General Assembly would wish to be informed of the measures taken by the Executive on the invasion which happened at the rising of the last session of assembly as well as on the one lately made on our Southern frontier, I shall take the liberty of giving them a succinct State of them.
Having received information on Sunday the last day of December of the appearance of 27 Sail of Vessels in our bay, which whether friendly or hostile was not then known, we got the favor of General Nelson to repair immediately to the lower country with instructions to call into the field such a force from the adjacent counties as might make present opposition to the enemy, if it proved to be an enemy, according to an arrangement which had been settled in the preceding summer; waiting for more certain and precise information before we should call on the more distant part of the Country: and in the same instant stationed expresses from hence to Hampton. I took the liberty of communicating this intelligence to the General Assembly on their meeting the next morning. No further information arrived till the 2d. of Jan. when we were assured that the fleet announced was hostile. We immediately advised with Major General Baron Steuben, the commanding Officer in the State, on the force he would wish to have collected, and in the course of the day prepared letters calling together one fourth of the Militia from the Counties whose turn it was to come into Service, or whom vicinity rendered it expedient to call on, viz. Brunswick, Mecklenburg, Lunenburg, Amelia, Powhatan, Cumberland, Pr. Edward, Charlotte, Halifax, Bedford, Buckingham, Henrico, Chesterfield, Dinwiddie, Sussex, Southampton, Goochld., Fluvanna, Albemarle, Amherst, Rockbridge, Augusta, Rockingham and Shenandoah amounting to 4650 men and directing them not to wait to be embodied in their Counties but to come in detached parties as they could be collected. I at the same time required the Counties of Henrico, Hanover, Goochland, Chesterfield, Powhatan, Cumberland, Dinwiddie, and Amelia to send the half of their militia intending  to discharge what should be over their equal proportion as soon as those from the more distant counties should arrive, and in the morning of the 4th. finding the enemy were coming up James river, I called for every man able to bear arms from the Counties of Henrico, Goochland, Powhatan, Chesterfield and Dinwiddie. Nevertheless so rapid were the movements of the enemy and so favorable to them the circumstances of wind and tide that they were able to penetrate to this place and Westham on the 5th., to destroy what public Stores we had not been able to get away, to burn the public buildings at Westham and some occupied by the public at this place, and to retire to their shipping before such a force had assembled as was sufficient to approach them. I have the pleasure however to inform you that we were enabled to withdraw almost the whole of the Public Stores so as to render our loss in that Article far less than might have been expected from the rapidity of the movements of the enemy and the difficulty of procuring suddenly any considerable number of waggons and vessels.
General Nelson having collected and drawn towards the enemy a body of Militia on the north, and Baron Steuben done the same on the South side of the river, the enemy withdrew making descents and committing depredations at places till they reached Portsmouth, where they have since remained environed by the Militia of this State and of North Carolina.
On receiving intelligence of the advance of the British army under Ld. Cornwallis through N. Carolina, we directed one fourth of the Militia of Pittsylvania, Henry, Montgomery, Washington and Botetourt to march immediately to reinforce General Greenes army, but learning very soon after that the enemy were already arrived at or very near the Dan river we ordered out all the Militia who had arms or for whom arms could be procured of the Counties of Lunenburg, Brunswick, Amelia, Dinwiddie, Chesterfield, Powhatan and Cumberland. Colonel Lynch, who happened to be here when the intelligence was received, was instructed to carry on immediately the Militia of Bedford: We at the same instant received notice that the Militia of Prince Edward and Mecklenburg were already embodied and we knew the Counties of Halifax and Charlotte to be so immediately under the approach of the enemy as that they must be embodied under the invasion law before our orders could reach them. The Counties below these on the South side of James river we thought it expedient to leave as a barrier against the army within Portsmouth. The very rapid approach of the enemy obliged us in this instance to disregard that regular rotation of duty  which we wish to observe in our calls on the several Counties, and to summon those into the field which had Militia on duty at the very time. However the several services of these as well as of the other Counties shall be kept in view and made as equal as possible in the course of general service.
I have the honor to be with the highest esteem and respect, Sir, your mo. ob. & mo. hble Servant,

Th: Jefferson

